 1   KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
 2   Stuart C. Talley (State Bar No. 180374)
     Ian J. Barlow (State Bar No. 262213)
 3
     401 Watt Avenue
 4   Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 244-4829
     Email: bill@kctlegal.com
 6   Email: stalley@kctlegal.com
     Email: ian@kctlegal.com
 7
     Attorneys for Plaintiff and the putative Class
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
     SHAWN ALGER as an individual and on                  Case No.: 2:18-cv-00360-MCE-EFB
12   behalf of all others similarly situated,
13                         Plaintiff,                     STIPULATION TO EXTEND
                                                          DISCOVERY DEADLINE; ORDER
14          v.
15
     FCA US LLC f/k/a CHRYSLER GROUP
     LLC, a Delaware Corporation, and DOES 1              Assigned to Hon. Morrison C. England, Jr.
16                                                        Courtroom 7, 14th Floor
     through 100, inclusive,
17                                                        Complaint Filed: February 16, 2018
                           Defendants.
18

19
            Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC
20
     (“Defendant” or “FCA”) (collectively, the “Parties”), by and through their attorneys of record,
21
     hereby stipulate as follows:
22
                                              STIPULATION
23
            WHEREAS, Plaintiff filed his initial complaint on February 15, 2018 [Dkt. No. 1] and his
24
     class action complaint on February 16, 2018 [Dkt. No. 4];
25
            WHEREAS, on April 9, 2018, the Parties stipulated to the filing of Plaintiff’s Second
26
     Amended Complaint (“SAC”) and a briefing schedule on Defendant’s potential motion to dismiss;
27
            WHEREAS, on April 10, 2018, the Court entered an Order allowing Plaintiff to file his SAC
28
     by April 23, 2018 and granting the Parties’ proposed briefing schedule [Dkt. No. 12];
                                                      1
      STIPULATION TO EXTEND DISCOVERY DEADLINE                                  2:18-cv-00360-MCE-EFB
 1           WHEREAS, Plaintiff filed his SAC on April 23, 2018 [Dkt. No. 13] and Defendant filed its
 2   Answer to the SAC on May 14, 2018 [Dkt. No. 14];

 3           WHEREAS, during the next month, Plaintiff served his first set of requests for production
 4   of documents (“RFPs”) and interrogatories (“ROGs”) and noticed a Rule 30(b)(6) deposition that
 5   included twenty-three topics and fourteen categories of document production;
 6           WHEREAS, in June and July 2018, the Parties extensively met and conferred on discovery
 7   disputes, including on the noticed Rule 30(b)(6) deposition and competing provisions in their Joint
 8   Rule 26(f) Report, which was filed on August 1, 2018 [Dkt. No. 20];
 9           WHEREAS, the Parties’ meet and confer efforts on the Rule 30(b)(6) deposition reached an
10   impasse, culminating in Defendant’s motion for protective order [Dkt. No. 18] and Joint Statement
11   Re Discovery Disagreement [Dkt. No. 21];
12           WHEREAS, Defendant’s motion was heard on August 8, 2018;
13           WHREAS, on August 8, 2018, Defendant served a first set of RFPs and ROGs on Plaintiff;
14           WHEREAS, Magistrate Judge Brennan entered a Minute Order on August 8, 2018 denying
15   Defendant’s motion and directing the Parties to submit a Stipulation and Proposed Order designating
16   the number of proposed witnesses and estimated time required for the deposition, as discussed at
17   the hearing [Dkt. No. 22]. Pursuant to Judge Brennan’s Minute Order, the Parties submitted their
18   Stipulation on August 17, 2018 [Dkt. No. 23] and Judge Brennan entered an Order on the Parties’
19   stipulated discovery topics, proposed witnesses, and estimated time periods on August 22, 2018
20   [Dkt. No. 24];
21           WHEREAS, less than a week later, Plaintiff served document subpoenas on Grammer
22   Industries, Inc. and Grammer, Inc. (“Grammer”), a supplier of Active Headrest Restraint (“AHR”)
23   Systems at issue in this litigation;
24           WHEREAS, in September 2018, the Parties met and conferred on dates for the Rule 30(b)(6)
25   deposition, the Parties’ respective responses to pending discovery requests, and initial disclosures;
26           WHEREAS, Plaintiff filed a motion to compel on September 14, 2018 [Dkt. No. 27] and
27   Defendant filed a motion to compel on September 19, 2018 [Dkt. No. 29];
28           WHEREAS, the Parties continued to meet and confer on their outstanding discovery
                                                     2
     STIPULATION TO EXTEND DISCOVERY DEADLINE                                    2:18-cv-00360-MCE-EFB
 1   disputes and their respective motions were vacated;
 2          WHEREAS, Plaintiff served his initial disclosures on September 19, 2018 and Defendant

 3   served its initial disclosures and supplemental initial disclosures on September 28, 2018;
 4          WHEREAS, Defendant’s Rule 30(b)(6) designees were deposed in Michigan on September
 5   24, 2018 and October 1, 2018;
 6          WHEREAS, Plaintiff served four deposition notices on Defendant employees on November
 7   6, 20181 and served a deposition subpoena on Grammer on November 7, 2018, pursuant to Rules
 8   30(b)(6) and 45;
 9          WHEREAS, Defendant served a second set of RFPs and ROGs on Plaintiff on November
10   26, 2018 and Plaintiff served a second set of RFPs and ROGs on Defendant on December 7, 2018;
11          WHEREAS, Plaintiff deposed two of Defendant’s employees in Michigan on December 10
12   and December 11, 2018;
13          WHEREAS, on December 13, 2018, Plaintiff noticed the deposition of two additional
14   Defendant employees and served a third set of ROGs on December 17, 2018;
15          WHEREAS, Defendant has noticed Plaintiff’s Vehicle Inspection for January 17, 2019 and
16   the depositions of Plaintiff and his girlfriend, Alyssa Pfanner, for January 18, 2019;
17          WHEREAS, Grammer’s Rule 30(b)(6) designee is not available for deposition until
18   February 6, 2018 in Michigan;
19          WHEREAS, the Parties are meeting and conferring to coordinate deposition dates and times
20   for three of Defendant’s employees so that they occur during the same week as the Grammer Rule
21   30(b)(6) deposition in Michigan;
22          WHEREAS, the Parties are currently meeting and conferring on a protocol for Plaintiff’s
23   Vehicle Inspection, Defendant’s document production and supplemental Rog responses, and
24   potential search terms for Plaintiff’s recent RFPs;
25          WHEREAS, Plaintiff is preparing responses to Defendant’s second set of RFPs and ROGs
26
     1
       Plaintiff was recently informed that one of the noticed depositions was served on Defendant’s
27   former employee. Accordingly, Plaintiff is currently meeting and conferring with Defendant on last
28   known contact information for its former employee so that Plaintiff may make arrangements to
     serve him with a subpoena.
                                                    3
     STIPULATION TO EXTEND DISCOVERY DEADLINE                                    2:18-cv-00360-MCE-EFB
 1   and continuing to review documents produced by both Defendant and Grammer;
 2          WHEREAS, discovery requests are still pending for both Parties;

 3          WHEREAS, the Parties are engaged in multi-state discovery efforts, including third-party
 4   discovery, that involves a significant number of witnesses, anticipated experts, and implicates a
 5   significant number of vehicles;
 6          WHEREAS, further discovery will be limited over the upcoming weeks due to the
 7   intervening holidays and Defendant’s offices are closed over the next two weeks;
 8          WHEREAS, the current deadline to complete all discovery with the exception of expert
 9   discovery is February 15, 2019 [Dkt. No. 3];
10          WHEREAS, it has become apparent that it will not be possible for the Parties to complete
11   all fact discovery prior to the current February 15, 2019 deadline;
12          WHEREAS, the Parties have actively participated in discovery of this case;
13          WHEREAS, the Parties have met and conferred on extending the existing discovery period
14   and have not previously sought to extend the current discovery deadline; and
15          WHEREAS, good cause exists to extend the discovery cut off by thirty days for the reasons
16   described above.
17          NOW, THEREFORE, undersigned counsel for the Parties, having met and conferred,
18   stipulate and agree as follows:
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28         1.      All discovery, with the exception of expert discovery, shall be completed no later
                                                     4
      STIPULATION TO EXTEND DISCOVERY DEADLINE                                2:18-cv-00360-MCE-EFB
 1               than March 18, 2019.
 2   Dated: December 21, 2018           Respectfully submitted,
 3                                      KERSHAW, COOK & TALLEY PC
 4
 5                                      By: /s/ Stuart C. Talley
                                        STUART C. TALLEY
 6                                      WILLIAM A. KERSHAW
                                        IAN J. BARLOW
 7
                                        Attorneys for Plaintiff and the putative Class
 8
     Dated: December 21, 2018           DYKEMA GOSSETT LLP
 9
10
                                        By: /s/ Fred J. Fresard
11                                      DOMMOND E. LONNIE
                                        JAMES P. FEENEY
12                                      FRED J. FRESARD
                                        ABIRAMI GNANADESIGAN
13                                      BRITTANY MOUSOURAKIS
14
                                        Attorneys for Defendant
15                                      FCA US LLC f/k/a/ Chrysler Group LLC

16
                                         ORDER
17
           IT IS SO ORDERED.
18
     Dated: December 30, 2018
19
20
21
22
23
24
25
26
27
28
                                           5
     STIPULATION TO EXTEND DISCOVERY DEADLINE                         2:18-cv-00360-MCE-EFB
